Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 October 18, 2016

The Court of Appeals hereby passes the following order:

A17D0087. IN RE: THE ESTATE OF BETTY MOYER HOGG.

      Donna Sussman and Roger Hogg have filed an application for discretionary
appeal of the Fayette County Probate Court’s order opening the default of Brenda
Saunders, guardian for the deceased Betty Moyer Hogg. The probate court entered
its order on March 31, 2016, and Donna Sussman and Roger Hogg filed their
application on September 19, 2016. We lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of entry
of the challenged order. OCGA § 5-6-35 (d). The requirements of OCGA § 5-6-35 are
jurisdictional, and this Court cannot accept an application for appeal not made in
compliance therewith. Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57) (1989).
As the instant application was filed 172 days after entry of the probate court order,
the application is untimely, and is hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                            10/18/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.